Citation Nr: 1105810	
Decision Date: 02/11/11    Archive Date: 02/18/11

DOCKET NO.  04-44 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, to include as due to the Veteran's service-connected 
disabilities.

2.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from 
November 1975 to February 1978.

This matter is before the Board of Veterans' Appeals (the Board) 
on appeal of a September 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which denied the Veteran's claims.

In June 2009, the Veteran testified at a personal hearing, 
conducted via videoconferencing equipment, which was chaired by a 
Veterans Law Judge (VLJ).  A transcript of that hearing has been 
associated with the Veteran's VA claims folder.  The Board notes 
that the VLJ who conducted this hearing is no longer employed by 
the Board.  Accordingly, the Board sent the Veteran a letter 
dated September 27, 2010 asking whether he would like the 
opportunity to testify at another hearing before a different VLJ.  
The Veteran responded in October 2010, indicating that he did not 
wish to appear at another hearing, and requested that the Board 
consider his case on the evidence of record.

In August 2009, the Board remanded the Veteran's claims for 
additional procedural and evidentiary development.  Following 
readjudication of these claims by the agency of original 
jurisdiction (AOJ), the Veteran claims file was returned to the 
Board for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND
 
The Board regrets remanding this case another time; however, such 
is necessary for proper evidentiary development of the Veteran's 
claims.

As was noted in the Introduction, the Board remanded the 
Veteran's acquired psychiatric disorder and TDIU claims in August 
2009 for further procedural and evidentiary development.  In 
particular, the Board instructed the AOJ to obtain a medical 
opinion as to the etiology of the Veteran's current acquired 
psychiatric disabilities.  See the Board's August 2009 decision, 
page 18.

In the body of the Remand, the Board explained that although the 
Veteran's service treatment records do not show that the Veteran 
was diagnosed with or treated for any psychiatric disability 
during his active duty service, in January 1978 the Veteran's 
commanding officer cited "an inability to adapt emotionally," 
among other behavioral problems, as a reason for the Veteran's 
expeditious discharge.     See the Department of the Army's 
January 17, 1978 Expeditious Discharge report.  In the Board's 
second action paragraph on page 18 of its August 2009 decision, 
the Board specifically instructed the AOJ to ensure that the 
reviewing examiner "specifically address[es] the Veteran's 
reported emotional/behavioral problems in service" in 
determining whether it is at least as likely as not that the 
Veteran's current acquired psychiatric disabilities are related 
to his military service.  

The Veteran appeared for a VA mental disorder examination in 
April 2010.  Although the April 2010 VA examiner indicated that 
she reviewed the Veteran's claims file, she crucially made no 
mention of the above-referenced statements of the Veteran's 
commanding officer in her report.  In rendering her negative 
nexus opinion, the examiner predominantly relied on post-service 
treatment records, and found that "[t]here is no indication that 
[the Veteran] experienced depression or anxiety in service or 
close to service."  Because there is evidence of record left 
unexplained that appears to contradict this finding, and because 
the Board's August 2009 remand instructions have not been 
complied with, the Veteran's service-connection claim for an 
acquired psychiatric disability must be remanded again for a 
supplemental medical opinion.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998) [where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it fails to 
ensure compliance].

Consequently, the Veteran's claim for TDIU must also be remanded, 
as it is inextricably intertwined with the Veteran's acquired 
psychiatric disorder service-connection claim.  See Smith 
(Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) [noting 
that where the facts underlying separate claims are "intimately 
connected," the interests of judicial economy and avoidance of 
piecemeal litigation require that the claims be adjudicated 
together]; see also Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) [two or more issues are inextricably intertwined if one 
claim could have significant impact on the other].

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should contact the Veteran and 
request that he identify any additional 
medical treatment he has received for his 
acquired psychiatric disabilities.  VBA 
should take appropriate steps to secure 
copies of any such treatment reports 
identified by the Veteran which are not 
already in the record on appeal.  Efforts 
to obtain these records should be 
memorialized in the Veteran's VA claims 
folder.  

2.  VBA should then send the Veteran's 
claims folder back to the April 2010 VA 
examiner so that an Addendum can be 
created addressing the pertinent evidence 
of record described above-namely, the 
Department of the Army's January 17, 1978 
Expeditious Discharge report, indicating 
that the Veteran was unable to adapt 
emotionally during service.  The examiner 
should review her prior findings, and 
supply a new medical opinion with 
supporting rationale as to whether it is 
as likely as not that the Veteran has a 
current acquired psychiatric disability 
that had its onset in, or is otherwise 
related to the Veteran's active duty 
service.  

If the April 2010 VA examiner is 
unavailable or unwilling to provide an 
Addendum report, a medical opinion with 
supporting rationale should be obtained 
from another qualified medical 
professional as to whether it is as likely 
as not that the Veteran has an acquired 
psychiatric disability that is related to, 
or had its onset in active duty service.  
This examiner should review the Veteran's 
entire claims folder, and specifically 
comment upon the January 17, 1978 
Discharge report described above.  

If any examiner determines that physical 
examination and/or diagnostic testing of 
the Veteran are necessary, or that a 
specialist should be consulted, such 
should be scheduled.  A report should be 
prepared and associated with the Veteran's 
VA claims folder.

3.  Following the completion of the 
foregoing, and after undertaking any other 
development it deems necessary, the VBA 
should readjudicate the Veteran's service-
connection and TDIU claims.  If the claims 
are denied, in whole or in part, VBA 
should provide the Veteran and his 
representative with a supplemental 
statement of the case (SSOC) and allow an 
appropriate period of time for response.  
Thereafter, the claims folder should be 
returned to the Board for further 
appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


